      Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 1 of 7




                           In the United States District Court
                                For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,                                      Case No. 2:19-cv-2491
v.                                                       (This Document Relates to
                                                         All Cases)
United States of America,
     Respondent.


    Petitioners’ Reply to Government’s Response to Motion for Sanctions


    The United States government and the attorneys who represent it wield

enormous power in criminal proceedings. Federal courts have the authority and

obligation to ensure they do so responsibly and ethically—and to “hold them

accountable if they do not.” 1 Petitioners ask the Court to exercise that authority

here by imposing dispositive sanctions.

1. The Court has authority to impose sanctions in all cases.

    The government says Petsamai Phommaseng is the only petitioner who can

request sanctions. 2 Although Mr. Phommaseng is the only petitioner who sought

discovery, all Petitioners may rely on the discovery he sought. So all Petitioners

were prejudiced when the government refused to produce that discovery. Thus, all

Petitioners may request Rule 37(b) sanctions. 3 Rule 6 doesn’t counsel otherwise. 4


1 United States v. Nejad, 2020 WL 5549931, at *2 (S.D.N.Y. Sept. 16, 2020).
2 See Doc. 570 at 2–4, 10.
3 See Payne v. Exxon Corp., 121 F.3d 503, 509–10 (9th Cir. 1997); Doc. 96 at 1 (ruling Petitioners may

share discovery).
4 See Rule 6 (requiring parties to get court approval before serving attached discovery requests);

Harris v. Nelson, 394 U.S. 286, 297–98 (1969) (explaining that allowing petitioners to serve discovery
without such preapproval would impermissibly burden the recipients of the requests); compare D.
Kan. R. 26.3(a) (noting that discovery requests aren’t filed with the Court), with D. Kan. R. 7.1(a)


                                                  1
      Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 2 of 7




And even if it did, Petitioners invoke other sources of the Court’s sanction authority,

none of which require them to “show[] good cause.” 5

   The government says the Court has no such authority in the reassigned cases.

But any challenge to the reassignment orders is untimely. 6 Besides, there’s no

evidence the clerk failed to “promptly forward” each § 2255 motion to the presiding

judge, if available. 7 Indeed, the fact that some motions were later reassigned to this

Court proves they were first assigned to a different judge. 8 Likewise, in the absence

of contrary evidence, Petitioners presume the Court “promptly examine[d]” their

motions and determined summary dismissal was inappropriate. 9 Alternatively, if

the Court opted to delay this analysis until discovery was complete, the government

acquiesced to the delay by agreeing Petitioners could share discovery. 10

2. The requested sanctions are just and related to Petitioners’ claims.

   The government professes confusion as to the connection between the requested

sanctions and the “portion of [the] discovery requests” it refused to respond to. 11 But

the government didn’t refuse to fully respond to some portion of the requests. It

refused to fully respond to all of them. And this Court has already determined those


(requiring Petitioners to file their sanctions motion with the Court, thereby triggering the Court’s
oversight and rendering further preapproval unnecessary under the letter or spirit of Rule 6).
5 Doc. 570 at 4; see Doc. 560 at 3 & nn.9–11 (invoking Rule 16(f) and this Court’s inherent authority).

6 See Doc. 527 at 3 & n.13 (citing D. Kan. R. 7.3(b)).

7 Rule 4(a).

8 See, e.g., Minute Order, Vasquez-Montalvo v. United States, 5:18-cv-04101-JAR-JPO (D. Kan. Aug.

22, 2019) (“Case reassigned to Chief District Judge Julie A. Robinson and Magistrate Judge James P.
O’Hara . . . . District Judge Daniel D. Crabtree no longer assigned to case.” (emphases added)).
9 Rule 4(b); see United States v. Ruiz-Terrazas, 477 F.3d 1196, 1201 (10th Cir. 2007).

10 See Doc. 90 at 3; Rule 6 of the Rules Governing § 2254 Proceedings, committee’s notes to 1976

adoption (recognizing that courts may authorize discovery before—and rely on discovery in—
determining whether evidentiary hearings are warranted).
11 Doc. 570 at 5.



                                                  2
      Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 3 of 7




requests seek facts that are relevant to the only “particular ‘claim’ . . . at issue.” 12

The government is familiar with (1) the established elements of that claim; (2) its

own theories regarding additional elements; and (3) its own defenses. The

connections between these matters, the approved discovery requests, and the facts

that Petitioners ask the Court to deem established are self-evident. 13

    Further, Petitioners explained how their sanction requests are collectively

connected to the government’s misconduct. Where, as here, a defendant opts to defy

existing discovery orders and states it has no intention of complying with future

ones, default judgment is warranted—both to deter and to punish. 14 Thus, if the

Court cannot enter default judgment, it should impose its functional equivalent: the

Court should deem established any facts that Petitioners must actually or

supposedly prove; 15 preclude the government from advancing its defenses or

opposing Petitioners’ claims; 16 strike any filings in which the government has


12 Id. at 4 (quoting Ehrenhaus v. Reynolds, 965 F.2d 916, 920–21 (10th Cir. 1992)); see Rule 6(b)

(requiring courts to find that requests are relevant and narrow before approving them).
13 See, e.g., Doc. 56 at 8 (recognizing that Petitioners needed discovery to prove the privy-to element

of their Shillinger claims); Doc. 50 at 5 ¶1(a) (requesting information showing the government
became privy to Petitioners’ recorded communications); Doc. 560 at 5 (asking the Court to sanction
the government’s refusal to fully respond to this request by deeming this fact established).
14 See Doc. 560 at 3–6, 10. The Court need not try lesser sanctions first; the government has said it

won’t produce the discovery no matter how many chances the Court gives it. Doc. 540 at 29; see
Wash. Metro. Area Transit Comm’n v. Reliable Limousine Serv., 776 F.3d 1, 7 (D.C. Cir. 2015).
15 See Doc. 560 at 5 & n.20. The government disputes Petitioners’ proposed facts. Doc. 570 at 5–6.

But such factual disputes are what trigger requests for adverse inferences, not what defeat them;
courts need not presume what the parties agree is so. In any event, even if the government’s
assertions are true, that doesn’t mean Petitioners’ are false. Compare Doc. 570 at 6 (stating some
petitioners were convicted before the government obtained the recordings), with Doc. 560 at 5
(asking the Court to presume the government became privy to those recordings before each
petitioner was convicted or sentenced). And even if the evidence necessary to prove certain facts is in
Petitioners’ possession, the Court may still preclude the government from attempting to disprove
those facts. Grochocinski v. Schlossberg, 402 B.R. 825, 833, 843 (N.D. Ill. 2009); cf. Doc. 570 at 6.
16 Although the Court should indeed consider any procedural bars the government actually raises, it

has discretion to preclude the government from raising such bars in the first place. Bennett v.


                                                   3
      Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 4 of 7




already done so; and relieve Petitioners of the obligation to produce information the

government might rely on to do so in the future. 17

3. The relevant factors weigh in favor of imposing dispositive sanctions.

   The government’s Ehrenhaus analysis neither acknowledges nor addresses

Petitioners’ actual arguments. Petitioners don’t rely solely on the government’s

delayed notice to prove prejudice; they also describe how the government deprived

them of critical information. 18 Petitioners don’t assert their motion put the

government on notice that sanctions were possible; they assert this Court’s earlier

warnings did so. 19 Petitioners don’t seek to avoid the underlying merits; they

recognize the underlying merits are irrelevant to the issue at hand. 20 Petitioners

don’t argue the government should have “given up” on fully responding sooner; they

assert the government should have been up front about the fact that it never

intended to fully respond in the first place. 21 Petitioners don’t dispute that the

government searched some laptop hard drives; they note it declined to fully review


Collins, 835 F. Supp. 930, 934 (E.D. Tex. 1993); cf. Doc. 570 at 7. Further, the Court may impose
punitive sanctions even in the absence of underlying subject-matter jurisdiction. See Olcott v. Del.
Flood Co., 76 F.3d 1538, 1552, 1554–57 (10th Cir. 1996); accord Olcott v. Del. Flood Co., 327 F.3d
1115, 1122 n.9 (10th Cir. 2003); cf. Doc. 570 at 7–8.
17 “It would be nonsensical” to require Petitioners to finish producing discovery when the government

refuses to do so—especially if the Court strikes the government’s defenses. Bennett, 835 F. Supp. at
937; see Fed. R. Civ. P. 26(b)(2)(C)(iii). Further, the Court didn’t “shield[]” Petitioners from the
government’s discovery requests; it merely stayed their time for responding per the parties’
agreement. Doc. 570 at 3; see Doc. 380. Despite this stay, Petitioners have informally responded to
approximately 600 ROGs and formally responded to approximately 300 RFPs. Doc. 380; Doc. 390.
18 Compare Doc. 570 at 8, with Doc. 560 at 6 & n.22.

19 Compare Doc. 570 at 10, with Doc. 560 at 9–10 & n.36. Petitioners also assert actual notice isn’t

required, especially because the government acknowledged the Court could sanction it. Doc. 540 at 1.
20 Compare Doc. 570 at 1, with Doc. 560 at 7 & nn.24–25.

21 Doc. 570 at 1; compare id. at 9, with Doc. 560 at 7–9 & nn.27–28, 32 (noting the government openly

admitted that its reasons for choosing not to fully respond are “not new” (quoting Doc. 540 at 1 n.1)).




                                                  4
       Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 5 of 7




the results of those searches and refused to search other laptop hard drives

altogether. 22 And Petitioners don’t rely solely on the government’s initial failure to

search certain repositories; they also cite its willful refusal to avail itself of the extra

32 days the Court gave it to perform that task. Perhaps the government would have

been unable to produce all the requested information within those 32 days, or even

within six months. But it could have produced some of it. 23 By refusing to even try,

the government fatally undermined its impossibility argument. 24

4. Conclusion

     The government is right about one thing: the FPD suspected it would have to

request adverse inferences. But that’s because the FPD knew the government didn’t

preserve certain information. It wasn’t because the FPD predicted the government

would refuse to produce the information it did preserve—something the government

assured Petitioners and this Court it would not do. 25 The monetary cost of making

good on these assurances would have been high. The societal cost of allowing the

government to renege on those assurances with impunity would be higher. 26


22 Compare Doc. 570 at 3, with Doc. 359 at 9, Doc. 408 at 2, and Doc. 408-2.
23 See Doc. 446 at 19 n.64; Att. 1 at 1, 3–4, 5–6 (asking the government to prioritize certain searches).
24 Compare Doc. 570 at 9–10, with Doc. 560 at 9 & nn.34–35 (citing Doc. 560-1; Doc. 560-2). In

support for its doomed impossibility argument, the government says it performed certain acts only
after “the Court approved the requests.” Doc. 570 at 9. In doing so, the government proves what this
Court already found: “the Government failed to cooperate with the Special Master by delaying and
avoiding document production.” Black Order at 141; see Doc. 560 at 10 & n.37 (arguing the
government’s discovery violations in Black weigh in favor of imposing dispositive sanctions here).
25 Compare Doc. 570 at 1, 9, with Doc. 39 at 29 (“I would certainly anticipate the government’s

response to most of those questions is they don’t have the requested material.”), Black Order at 136
(anticipating this possibility), and Doc. 561 (requesting limited and discrete spoliation sanctions); cf.
Doc. 117 at 4 (“The government . . . does not seek to shirk its responsibility to respond to the
petitioners’ court-approved discovery requests.”).
26 See Nejad, 2020 WL 5549931, at *15 (“With each misstep, the public faith in the criminal-justice

system further erodes. With each document wrongfully withheld, an innocent person faces the
chance of wrongful conviction.”).

                                                   5
Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 6 of 7




                                    Respectfully submitted,


                                    s/ Melody Brannon
                                    MELODY BRANNON, #17612
                                    Federal Public Defender for the
                                    District of Kansas
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, Kansas 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    Email: melody_brannon@fd.org

                                    s/ Kirk Redmond
                                    KIRK C. REDMOND, #18914
                                    First Assistant Federal Public
                                    Defender
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    kirk_redmond@fd.org

                                    s/ Lydia Krebs
                                    LYDIA KREBS, #22673
                                    Research and Writing Specialist
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    lydia_krebs@fd.org




                                6
     Case 2:19-cv-02491-JAR-JPO Document 574 Filed 09/30/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I certify that on 07/[]/2019, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            7
